In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-3810

U NITED STATES OF A MERICA,
                                                   Plaintiff-Appellee,
                                 v.

L UIS E DUARDO M ARIN -C ASTANO,

                                              Defendant-Appellant.


            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 1:10-cr-01045-1—John W. Darrah, Judge.



      A RGUED M AY 31, 2012—D ECIDED A UGUST 10, 2012




 Before B AUER, SYKES and T INDER, Circuit Judges.
  B AUER, Circuit Judge. The defendant-appellant, Luis
Eduardo Marin-Castano, was indicted and pleaded
guilty to one count of illegal reentry into the United
States in violation of 8 U.S.C. § 1326(a) and 6 U.S.C.
§ 202(4). On November 30, 2011, upon consideration of
Marin-Castano’s criminal history and other factors, the
district court issued a low-end, within-Guidelines sen-
tence of 46 months in prison. This appeal followed.
We affirm.
2                                            No. 11-3810

                  I. BACKGROUND
  Marin-Castano, a native and citizen of Colombia, ille-
gally entered the United States in 1982. In 1985, he
was convicted of drug offenses in violation of 21 U.S.C.
§§ 846 and 841(a)(1), was sentenced to five years in
prison, and in 1987 he was deported to Colombia. Ap-
proximately five years after his deportation, Marin-
Castano reentered the United States and was arrested
twice, yet managed to avoid deportation. On October 27,
2010, he was arrested in Illinois for driving under the
influence and Immigration and Customs Enforcement
agents were informed of his illegal status. Marin-Castano
was indicted on one count of illegal reentry in violation
of 8 U.S.C. § 1326(a) and 6 U.S.C. § 202(4) and pleaded
guilty pursuant to a plea agreement. At the sentencing
hearing, upon consideration of the government’s Pre-
sentence Investigation Report, and in accordance with
the United States Sentencing Guidelines, the district
court determined Marin-Castano’s criminal history cate-
gory to be 3 and, after applying a 16-level enhancement
pursuant to U.S.S.G. § 2L1.2(b)(1)(A), determined his
offense level to be 21. U.S. Sentencing Guidelines
Manual, § 2L1.2(b)(1)(A) (2010). This resulted in a cal-
culated Guidelines range of 46 to 57 months’ imprison-
ment. U.S.S.G. Sentencing Table (2010). Neither the gov-
ernment nor Marin-Castano objected to this calcula-
tion. Marin-Castano was sentenced at the low-end
of the Guidelines range to 46 months in prison and
he appealed.
No. 11-3810                                             3

                   II. DISCUSSION
  Marin-Castano claims that the district court com-
mitted procedural error at sentencing by failing to
address two of his principal arguments. At the heart
of each of these arguments (which were at best comple-
mentary, if not duplicative) was his claim that his
1985 conviction was stale and it overstated the serious-
ness of his current reentry offense. He further argued
that although the district court’s Guidelines calculation
was technically correct, consideration of the § 3553(a)
factors necessitated a below-Guidelines sentence.
  The first argument cited § 3553(a)(2)(C) and claimed
that a Guidelines range accounting for his 1985 convic-
tion overstated the seriousness of his criminal history
by elevating it to a Category 3, and thus would be
greater than necessary to protect the public from
further crimes of the defendant.
  The second argument cited § 3553(a)(2)(A) and claimed
that a Guidelines range accounting for his 1985 convic-
tion overstated the seriousness of his reentry offense by
imposing a 16-level offense enhancement, pursuant to
§ 2L1.2(b)(1)(A).
  We pause for a point of clarity and underscore that
Marin-Castano essentially split one argument into “two
principal arguments” by dividing it between the
horizontal (criminal history) and vertical (offense level)
axes of the Guidelines Sentencing Table. After sen-
tencing, Marin-Castano appealed, claiming the district
court committed procedural error by failing to properly
address both of these arguments.
4                                               No. 11-3810

  In addition to procedural error, Marin-Castano also
claims the sentence imposed was substantively unrea-
sonable because it failed to give proper weight to the
age of Marin-Castano’s 1985 conviction, in accordance
with the 18 U.S.C. § 3553(a) factors.
  We disagree. We find neither procedural error, nor
substantive unreasonableness with regard to the district
court’s imposed sentence of 46 months’ imprisonment.
  Because Marin-Castano argues that the court commit-
ted both procedural and substantive error, we employ
more than one standard of review. First, we conduct a
de novo review for any procedural error. United States
v. Curby, 595 F.3d 794, 796 (7th Cir. 2010). If we deter-
mine that the district court committed no pro-
cedural error, we review the sentence for substantive
reasonableness under an abuse-of-discretion standard.
Gall v. United States, 552 U.S. 38, 51 (2007). In this
circuit, we do apply a presumption of reasonableness
to all within-Guidelines sentences. It is not a binding
presumption, but it applies in every case and it is the de-
fendant’s burden to overcome it. See Gall, 552 U.S. at 51
(an appellate court may apply a presumption of reason-
ableness to a within-Guidelines sentence) (citing United
States v. Rita, 551 U.S. 338, 347 (2007)); United States
v. Vizcarra, 668 F.3d 516, 527 (7th Cir. 2012) (holding
that a properly calculated Guidelines sentence is pre-
sumed to be reasonable).
  When addressing a party’s non-frivolous argument,
the sentencing court commits procedural error if it “fail[s]
to calculate (or improperly calculat[es]) the Guidelines
No. 11-3810                                                   5

range, treat[s] the Guidelines as mandatory, fail[s]
to consider the 18 U.S.C. § 3553(a) factors, select[s] a
sentence based on clearly erroneous facts, or fail[s] to
adequately explain the chosen sentence.” Gall, 552 U.S.
at 51.
  The district court must say enough to “satisfy the
appellate court that it has considered the parties’ argu-
ments and has a reasoned basis for exercising its
own legal decisionmaking authority.” Rita, 551 U.S. at
356. Furthermore, “the court must address the de-
fendant’s principal arguments that are not so weak as
to not merit discussion” United States v. Pulley, 601
F.3d 660, 667 (7th Cir. 2010) (citing United States v. Villegas-
Miranda, 579 F.3d 798, 801 (7th Cir. 2009)), though, “[a]
short explanation will suffice where the context and
record make clear the reasoning underlying the district
court’s conclusion.” United States v. Schroeder, 536 F.3d
746, 755 (7th Cir. 2008). Finally, as we noted in Curby,
“the amount of explanation needed in any particular
case depends on the circumstances and less explanation
is typically needed when a district court sentences
within an advisory guidelines range.” Curby, 595 F.3d
at 797 (citing United States v. Harris, 567 F.3d 846, 853-54
(7th Cir. 2009), and United States v. Poetz, 582 F.3d 835,
838 (7th Cir. 2009)).
  At the sentencing hearing, the district court began
by summarizing the arguments advanced in Marin-
Castano’s sentencing memorandum, including the stale-
ness of his 1985 conviction, that the Guidelines signifi-
cantly overstated the seriousness of the offense, Marin-
6                                             No. 11-3810

Castano’s good behavior and lack of criminal activity
since 1985, that he was now 56 years old having spent
the previous 27 years working hard to send money back
to his family and sick mother in Colombia, and that in
light of these facts, a within-Guidelines sentence would
be inappropriate. When the district court asked if any-
thing had been missed or overlooked, defense counsel
replied, “No your Honor. That is a summary of all the
points I was making.” Sentencing Transcript, p. 5. The
district court continued by summarizing the govern-
ment’s arguments and heard a statement in allocution
from Marin-Castano.
  As noted above, context and record are crucial to ren-
dering an accurate analysis of the district court’s con-
sideration of the arguments. Because it is easy to
overlook context by simply extracting quotations and
considering them in isolation, as Marin-Castano did
on appeal, below we provide relevant portions of the 18-
page sentencing transcript all together, in an effort to
detail the district court’s analysis and provide the
context through which it was delivered. The district
court stated:
    I am directed to consider a sentence that is necessary
    but not greater than necessary to promote respect
    for the law, provide just punishment, adequate de-
    terrence, protection to the public and any needed
    training or treatment. In doing that, I am directed
    to consider the nature and history of the offense. In
    this case, the nature and history of the offense is a
    serious one. This country has a right to protect its
No. 11-3810                                              7

   borders, ensure the safety of its citizens and its econ-
   omy, and immigration laws are enacted to achieve
   those ends, among others. Violation of those laws
   do pose a threat to our country, sometimes direct
   and sometimes more indirectly. Considering the
   need to promote respect for the law and general
   deterrence, [defendant]’s points, I suppose, are some-
   what well taken, that a sentence imposed here on
   Mr. Marin-Castano might not do much to deter
   others from entering this country. . . . But deterrence
   has two components. As to specific deterrence, that
   is, the need to deter Mr. Marin-Castano from
   further conduct in this regard, it’s clear that a sen-
   tence of incarceration would at least deter him for
   the period of time while he’s confined. Considering
   specifically the nature and history of this offense,
   the defendant, after committing a serious felony in
   this country, received a very severe federal prison
   sentence for a first-time offender. He was sentenced
   to five years of custody and another three years of
   special probation. He was then deported from the
   United States, and a very short time after deportation
   he returned to the United States in direct violation of
   the law and the conditions of his release. That’s a
   serious offense and requires a sentence within the
   Guideline range. On the other hand, the [points
   made by the defendant] are well taken[.] The age of
   the predicate sentence, the sentence that was im-
   posed for the 1984 offense, is something that must be
   considered, and the 18 or 19 years that Mr. Marin-
   Castano has lived here free of entanglement with the
8                                                No. 11-3810

    law is something that also has to be consid-
    ered. . . . [T]he fact that he has no ties to the United
    States and while in custody will have no real con-
    nection with any relatives . . . is something that must
    be considered, and the fact that apparently while
    he was gainfully employed he was sending money
    back to Colombia. . . . The fact that his mother [who
    lives in Colombia] is ill is certainly very regrettable.
    And again, considering that with his age is some-
    thing that must be considered in determining a sen-
    tence that’s appropriate in this case. . . . [T]he govern-
    ment’s points are also well taken. . . . [I]t’s apparent
    that the previous encounters with law enforcement
    and the sentences that were imposed did not deter
    Mr. Marin-Castano. . . . Based on all the mitigating
    factors that I’ve just mentioned, as pointed out by
    the defendant’s lawyer, I find a sentence at the low
    end of the Guideline range would be appropriate
    and would meet the sentencing aims of 3553. . . .
    Mr. Marin-Castano, you made a very serious mistake.
    It was a long time ago, I’ll give you that, and you’re
    going to pay a very serious price for it. I wish you
    well. Good luck to you.
Sentencing Transcript, pp. 13-18.
  Marin-Castano’s claim that the court committed pro-
cedural error by failing to address his arguments is in
part based on 18 U.S.C. § 3553(a)(2)(C), and in part
on § 3553(a)(2)(A). The former requires the sentencing
court to weigh the need for specific deterrence by
imposing a sentence sufficient, but not greater than
No. 11-3810                                             9

necessary to protect the public from further crimes
by the defendant. 18 U.S.C. § 3553(a)(2)(C). The latter
requires courts to impose sentences sufficient but not
greater than necessary to reflect the seriousness of the
offense. 18 U.S.C. § 3553(a)(2)(A).
   Marin-Castano argued that in the 27 years since his
1985 conviction, he has led an honest and hardworking
life free from crime and that this was evidence of his
rehabilitation and greatly reduced risk of recidivism.
He argued that a criminal history category of 3 greatly
overstated the need to protect the public from his future
crimes because once deported, he had little incentive
to return.
  To bolster this argument, Marin-Castano cited U.S.S.G.
§ 4A1.3(b)(1), which allows a court to grant a below-
Guidelines sentence when the “criminal history cate-
gory substantially over-represents the seriousness of
the defendant’s criminal history or the likelihood
that the defendant will commit other crimes.” U.S.S.G.
§ 4A1.3(b)(1).
  He further argued that the 16-level enhancement,
pursuant to U.S.S.G. § 2L1.2(b)(1)(A) which elevated his
offense level to 21, placed him in a Guidelines range
that was greater than necessary because it overstated
the seriousness of his reentry offense.
  According to Marin-Castano, the district court failed to
consider and address these factors at sentencing. In
support of this, he relies heavily on two cases: United
States v. Miranda, 505 F.3d 785 (7th Cir. 2007), and
United States v. Robertson, 662 F.3d 871 (7th Cir. 2011).
10                                              No. 11-3810

  In both Miranda and Robertson, this Court vacated and
remanded district court sentences for failure to ade-
quately address the principal arguments of the defen-
dants. United States v. Miranda, 505 F.3d 785, 786 (7th Cir.
2007), United States v. Robertson, 662 F.3d 871, 874 (7th
Cir. 2011). Marin-Castano attempts to draw comparisons
between these cases and his own case, yet they are dis-
tinguishable in significant ways. For starters, the cases
differ factually. In Miranda and Robertson, each de-
fendant presented evidence that previous mental illness
or drug dependency had likely been the catalyst for
their predicate offenses, and because they had since
been treated, the risk of recidivism was greatly re-
duced. This Court vacated and remanded both sen-
tences because it was not satisfied that the district court
gave the proper consideration to the defendant’s argu-
ments. In Miranda, we noted:
     [T]he district court repeatedly stated that it could
     not “revisit” or “look beyond” [his prior convic-
     tions], apparently construing Miranda’s argument as
     a collateral attack on the prior convictions. But
     Miranda was not collaterally attacking those con-
     victions; rather, he was asking the court to consider
     an argument under § 3553(a)(1) that those convic-
     tions arose out of his mental health issues and that
     his criminal history category overstated both the
     seriousness of his prior conduct and the likelihood
     that he would commit further crimes.
Miranda, 505 F.3d at 795.
 In Robertson, the district court failed to acknowledge
Robertson’s “substantial and reliable evidence of rehabili-
No. 11-3810                                             11

tation, which presented a non-frivolous argument for
imposing a sentence below the Guidelines range”; it
remained silent on a material issue and argument, so
this Court vacated and remanded the imposed sentence.
Robertson, 662 F.3d at 880.
  When responding to non-frivolous 18 U.S.C. § 3553(a)(1)
or U.S.S.G. § 4A1.3(b)(1) arguments and weighing a de-
fendant’s risk of recidivism based on prior convictions,
evidence of motivation such as drug dependency or
mental illness may be relevant. A district court is
certainly not required to give specific weight to such
evidence where it does not see fit, but as we stated, it
is necessary that the district court address the argu-
ment in such a way that satisfies an appellate court
that it was properly understood and considered, and
in Miranda and Robertson, we were not satisfied.
  In this case, however, we are satisfied that the district
court properly considered and addressed the principal
arguments. Not only did the district court specifically
address both general and specific deterrence, the serious-
ness of illegal reentry and the need to enforce laws
which have been created to protect the public, but it
specifically referenced Marin-Castano, including his
family and ties to Colombia. All of these considerations
were factors in the court’s determination of how much
weight to give the 1985 conviction which was at the
very center of Marin-Castano’s argument for a below-
Guidelines sentence. The district court explicitly noted
that Marin-Castano was not previously deterred by
his prior federal prison sentence and as a result, only
12                                              No. 11-3810

a within-Guidelines sentence would meet the sen-
tencing aims of § 3553.
  As to Marin-Castano’s § 4A1.3(b)(1) argument, we
point out that since United States v. Booker, § 4A1.3(b)(1),
as well as the rest of the Guidelines, are merely advi-
sory. United States v. Booker, 543 U.S. 220, 245 (2005).
While a sentencing court surely has the authority to
apply a downward departure upon consideration of
§ 4A1.3(b)(1), it is by no means required to do so.
  We find that the district court’s analysis satisfies the
necessary requirements for proper sentencing, and thus,
we find no error.
  Finally, Marin-Castano argues that the sentence im-
posed was substantively unreasonable because it failed
to give proper weight to the age of Marin-Castano’s
1985 conviction, in accordance with the 18 U.S.C. § 3553(a)
factors. We disagree.
   It is clear, for reasons previously stated, that the dis-
trict court considered the age of the 1985 conviction
but was ultimately unpersuaded that a below-Guidelines
sentence would sufficiently deter Marin-Castano from
illegally reentering the United States again. In light of
that we note, as we recently emphasized in United States
v. Ramirez-Mendoza, “sentencing judges rightly maintain
significant discretion in fashioning an appropriate sen-
tence. It is the sentencing judge that hears evidence
and makes credibility determinations, both of which
give the judge insights into a case that a cold record
simply cannot convey.” United States v. Ramirez-Mendoza,
No. 11-3314, 2012 U.S. App. LEXIS 11599, at *14 (7th Cir.
No. 11-3810                                           13

June 8, 2012) (citing Gall, 552 U.S. at 51-52). Moreover,
as we stated at the outset, sentences falling within the
Guidelines are presumptively reasonable. Gall, 552 U.S.
at 51 (citing Rita, 551 U.S. at 347). We defer to the
district court’s determinations and find that a within-
Guidelines sentence was substantively reasonable.


                  III. CONCLUSION
  For the reasons stated herein, we A FFIRM the judgment
of the district court.




                         8-10-12